Title: To Thomas Jefferson from Thomas Mann Randolph, [22 April 1798]
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            [22 Apr. 1798]
          
          I am confident I could have served you considerably but I thought it better to trust to the motives upon which you depended than risk the consequences of a sudden relaxation of strict command. I scarcely look to the Nailery at all—George I am sure could not stoop to my authority & I hope and believe he pushes your interests as well as I could.
          The papers with the dispatches from our envoys have reached us and create very considerable emotion. The idea that our Commissioners have been attempted by a company of sharpers unconnected unauthorized by the French government and having no view but to swindle & then abscond prevails more generally than my fears of the Anglican faction w’d. let me hope at first. Tis the just view [of the?] affair I am certain: I cannot however help feeling some little suspicion of Talleyrands honesty. Is it not probable that the resentment the divulgation of these dispatches will produce in Paris may occasion hostilities immediately. A War with France as producing an intimate union with the English Monarchy destroys in my breast all interest in the United States. I think only of my Tobacco & beg your advice whether to take the present price which w’d. enable me to shift thro’ the year tolerably or wait for the chance of one which might make me quite easy. W. Nicolas & F. Walker are our delegates.
          We are all well & quite impatient for your return now—Summer & Monticello, Monticello and you are linked together in the fancy, which heightens the warmest feelings of the heart.
          your’s most affectionately
          
            Th: M. Randolph
          
         